DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 remain pending in the application.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “initiating at a first network element a copy packet queue for packets transmitted by the first network element; transmitting a packet stream from the first network element to a second network element from a first packet queue storing a copy of each packet of the transmitted packet stream in the copy packet queue at the first network element; receiving a drop packet notification at the first network element from the second network element, where the drop packet notification identifies a packet count of a dropped packet; selecting a packet copy stored in the copy packet queue correlating to the dropped packet based on the packet count of the dropped packet and a packet count of the packet copy; transmitting a retransmission notification to the second network element, wherein a copy of the retransmission notification is stored in the copy packet queue; and after the transmission of the retransmission notification, retransmitting the packet stream from the first network element to the second network element using stored packet copies in the copy packet queue, where the retransmitted packet stream begins at the selected packet copy stored in the copy packet queue, and wherein a copy of each retransmitted packet of the retransmitted packet stream is stored in the copy packet queue“ as recited in claim 1. Listed below are the closet arts found:

Menachem et al. (US 20180004705 A1, hereafter Menachem) in view of Bloch et al. (US 20150271244 A1, hereafter Bloch) –  disclose “initiating at a first network element a copy packet queue for packets transmitted by the first network element; transmitting a packet stream from the first network element to a second network element from a first packet queue storing a copy of each packet of the transmitted packet stream in the copy packet queue at the first network element; receiving a drop packet notification at the first network element from the second network element, where the drop packet notification identifies a packet count of a dropped packet; selecting a packet copy stored in the copy packet queue correlating to the dropped packet based on the packet count of the dropped packet and a packet count of the packet copy; transmitting a retransmission notification to the second network element, wherein a copy of the retransmission notification is stored in the copy packet queue; and retransmitting the packet stream from the first network element to the second network element using stored packet copies in the copy packet queue, where the retransmitted packet stream begins at the selected packet copy stored in the copy packet queue, and wherein a copy of each retransmitted packet of the retransmitted packet stream is stored in the copy packet queue.” (For details, see the rejections of claims 1, 8 and 15 in the Non-Final Office Action mailed 9/28/2020). Here, the retransmission notification of Menachem and Bloch is the selected packet copy, because the packet count of the selected packet copy notifies the retransmission of the packet stream. However, neither Menachem nor Bloch teaches or suggests the retransmitting the packet stream beginning at the selected packet copy is after the transmission of the retransmission notification. In Menachem and Bloch, the retransmitting the packet stream beginning at the selected packet copy is performed concurrently with the transmission of the retransmission notification, because the retransmission notification is the selected packet copy.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOO JEONG/
Primary Examiner, Art Unit 2473
3/9/2021